Citation Nr: 0825977	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-03 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to increased evaluations for multilevel lumbar 
spondylosis, status post L4-S1 spinal stabilization with 
fusion and right lower extremity radiculopathy, initially 
evaluated as 10 percent disabling from April 25, 1995 until 
September 7, 1999 and from December 1, 1999 until January 23, 
2007, and as 40 percent disabling beginning on January 23, 
2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

The Board remanded this case in June 2006.  At the time of 
the prior remand, the veteran had been assigned a 10 percent 
evaluation for the entire pendency of this appeal following 
the grant of service connection in April 25, 1995, except for 
a period from September 7 until December 1 of 1999 when a 
temporary 100 percent evaluation under 38 C.F.R. § 4.30 was 
assigned following lumbosacral spine surgery.  In a March 
2008 rating decision, the veteran's evaluation was increased 
to 40 percent, effective from January 23, 2007.  Both the 
prior 10 percent evaluation and the current 40 percent 
evaluation represent less than the maximum available and 
remain at issue on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The Board also notes that disposition of this case has 
followed a grant of a motion in July 2008 to advance this 
appeal on the Board's docket pursuant to the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In July 2008, the veteran sent the AMC a VA medical record 
dated in July 2008.  The veteran, however, also requested in 
an attached statement that VA obtain records of treatment 
from his orthopedic doctor at the Daytona Beach, Florida VA 
Outpatient Clinic (VAOPC) for the period from January 2007 to 
the present.  Additionally, the veteran informed VA that he 
was participating approximately monthly in a pain management 
program encompassing "injections" at the Gainesville, 
Florida VA Medical Center (VAMC) and that he wanted VA to 
request those records as well.  The veteran described the 
frequency but not the exact dates of the pain management 
program treatment.  The AMC forwarded this new statement and 
the attached evidence to the Board in the same month.  The 
Board observes that the claims file contains no VA outpatient 
records dated from January 2007 onwards, other than the one 
medical record provided by the veteran in July 2008. 

As VA's duty to assist the veteran in the development of 
evidence to substantiate a claim includes obtaining records 
of VA medical treatment, this case must be remanded so that 
sufficient efforts can be made to obtain records 
corresponding to the veteran's reported treatment for his 
lumbosacral spine disorder.  38 C.F.R. § 3.159(c)(2); see 
also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Additionally, in a March 2008 Supplemental Statement of the 
Case, the AMC notified the veteran that an addendum to the VA 
examination report was being requested.  The AMC noted that 
this addendum would include the examiner's opinion as to 
whether there was unfavorable ankylosis of the entire 
thoracolumbar spine or unfavorable ankylosis of the entire 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  
To date, however, it does not appear that the AMC has 
followed through with obtaining this addendum.

The Board regrets any delay resulting from additional 
evidentiary development, but in this instance this 
development results in part from additional information, and 
indeed a request for additional development, from the veteran 
himself.  Accordingly, the case is REMANDED for the following 
action:

1.  All records of (i) medical treatment 
from the Daytona Beach VAOPC dated from 
January 2007 to the present time and (ii) 
the veteran's pain management program at 
the Gainesville VAMC should be requested.  
All records obtained pursuant to this 
request must be included in the veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  The examiner who conducted the 
January 2007 VA examination (or another 
medical professional, if the examiner is 
unavailable) should review the claims 
file, including the January 2007 
examination report, and provide an 
opinion as to the whether there was 
unfavorable ankylosis of the entire 
thoracolumbar spine or unfavorable 
ankylosis of the entire spine.  This 
addendum must be included with the claims 
file.

3.  After completion of the above 
development, the veteran's appeal should 
be readjudicated.  If the determination 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

